—Judgment, Supreme Court, Bronx County (Irene Duffy, J., on severance motion; Roger Hayes, J., at plea and sentence), rendered April 21, 1995, convicting defendant of burglary in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
By pleading guilty, defendant forfeited his right to appellate review of the denial of his motion to sever the counts of the indictment (People v Rodriguez, 238 AD2d 150, lv denied 90 NY2d 897; see also, People v Taylor, 65 NY2d 1). Defendant’s purported reservation of the right to raise the severance issue on appeal was ineffectual, notwithstanding the sentencing court’s approval and the prosecutor’s acquiescence (People v Thomas, 53 NY2d 338; People v Nelson, 173 AD2d 205, lv denied 78 NY2d 956). In any event, joinder was proper pursuant to CPL 200.20 (2) (b). Concur — Sullivan, J. P., Rosenberger, Tom, Mazzarelli and Wallach, JJ.